EXHIBIT 12 ASHLAND INC. COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions) Years ended September 30 2005 2006 2007 2008 2009 EARNINGS Income from continuing operations $ 1,958 $ 183 $ 201 $ 175 $ 78 Income tax (benefit) expense (230 ) 29 58 86 80 Interest expense 87 8 9 9 163 Interest portion of rental expense 20 18 20 21 25 Amortization of deferred debt expense 3 - 1 - 52 Distributions (less than) in excess of earnings of unconsolidated affiliates (246 ) (6 ) (5 ) (10 ) 1 $ 1,592 $ 232 $ 284 $ 281 $ 399 FIXED CHARGES Interest expense $ 87 $ 8 $ 9 $ 9 $ 163 Interest portion of rental expense 20 18 20 21 25 Amortization of deferred debt expense 3 - 1 - 52 Capitalized interest 1 3 2 - 3 $ 111 $ 29 $ 32 $ 30 $ 243 RATIO OF EARNINGS TO FIXED CHARGES 14.34 8.00 8.88 9.37 1.64
